Citation Nr: 1420944	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Private Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1978 to September 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  Jurisdiction resides with the RO in Atlanta, Georgia.
  
In her April 2011 Substantive Appeal (VA Form 9), the Veteran noted that she did not want a hearing before a member of the Board.  In a following April 2012 statement, also on a VA Form 9, the Veteran stated that she wanted a videoconference hearing.  In February 2014, the Board sent a letter to the Veteran and her representative requesting clarification as to whether she wanted a Board hearing.  The February 2014 letter informed the Veteran that, if she did not respond to the letter within 30 days, the Board would assume that she did not want a hearing and would proceed accordingly.  The Veteran has not responded to the February 2014 letter within the 30 day period.  Accordingly, there is no pending hearing request at this time. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's service-connected disabilities, when evaluated in association with educational attainment and occupational experience, preclude all forms of substantially gainful employment.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of entitlement to a TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

TDIU Laws and Analysis

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  Id.
Here, the Veteran meets the schedular requirement for a TDIU as her service-connected disabilities (total hysterectomy due to pelvic inflammatory disease, rated as 50 percent disabling) and (major depressive disorder (MDD), rated as 50 percent disabling) result in a combined rating of 80 percent.  See 38 C.F.R. § 4.25.

In a January 2011 statement (VA Form 21-8940), the Veteran noted that she completed high school and one year of college.  The record also indicates that, after service separation, the Veteran worked for the Unemployment Office for approximately one to two years before going to school to become a nursing assistant.  Since that time, most of her employment has been as a nursing assistant, largely with the same organization.  During an October 2008 VA examination report, the Veteran stated that she worked as a nursing assistant from 1982 to 1986 and from 1991 to 2008.  She also worked retail from 1988 to 1991.  The Veteran also stated that, since 2000, she worked part-time, initially 20 to 25 hours per week, but due to changes in the nursing system, as well as slow business, her hours were decreased to only four hours per week.  Further, the Veteran stated that due to her depression, difficulty concentrating, and physical limitations (chronic pain), she had some difficulty with productivity and efficiency and performance on the job.  In her April 2011 substantive appeal, the Veteran stated that she stopped working in May 2009.  A September 2010 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability), submitted by the Veteran's former employer, reveals that the Veteran last worked in April 2009 and voluntarily quit.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected disabilities prevent her from obtaining or retaining substantially gainful employment.  The Veteran was afforded a VA psychiatric examination in October 2008.  The VA examiner stated that, based on her current level of mental health symptomatology, the Veteran had moderate difficulty with interpersonal and occupational functioning.  She was noted to be socially isolative and withdrawn from activities which she previously enjoyed.  The Veteran's chronic difficulties with mood regulation, depression, concentration, and sleep, were noted to result in some difficulty with executive functioning, focus, memory, and distractibility, which adversely affected her productivity, reliability, and efficiency to a moderate degree.  It was noted that her employers had to adjust her work schedule and work assignments to accommodate her concentration difficulties and, to some degree, her physical limitations based on chronic pain.  The October 2008 VA examiner did not render an opinion as to whether the Veteran's service-connected disabilities rendered her unable to secure or follow a substantially gainful occupation. 

Weighing against the Veteran's claim for a TDIU is an April 2009 VA mental health examination report, where the examiner noted that the Veteran's mental health symptoms would likely cause mild to moderate discomfort when interacting with other people, and she had mildly to moderate reduced communication effectiveness.  Her level of fatigue was also noted to likely cause moderate work inefficiency and moderate productivity.  That notwithstanding, the examiner opined that the Veteran's ability to maintain a logical thinking process appeared adequate and would likely not impact her social or vocational functioning.  

Weighing in favor of entitlement to a TDIU, is a VA gynecological examination in October 2008.  During the evaluation, the Veteran reported right-sided pain which was noted as a 7/8 out of 10.  The pain was intermittent and usually lasted for about seven days, occurring approximately every other week.  The VA gynecologist noted that the Veteran had a total abdominal hysterectomy and left salpingo-oophorectomy because of the diagnosed chronic pelvic inflammatory disease.  Subsequently, the Veteran had intermittent right-sided quadrant pains, possibly arising from adhesions as a consequence of the surgical procedure.  In an April 2009 addendum opinion, the VA examiner reiterated the Veteran's symptoms and noted that the claims file had been reviewed.  The examiner then opined that the Veteran was "probably unemployable."

The Board notes that the definition of the word "probably" as used by the April 2009 VA examiner is defined as "reasonably true, factual, or to be expected: without much doubt."  See Merriam-Webster 's Collegiate Dictionary 989 (11th ed. 2003).

The Board has reviewed the remaining evidence of record, to include VA treatment records; however, this evidence does not provide an opinion as to whether the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  Accordingly, the only competent evidence of record is the October 2008 and April 2009 VA examination reports, which the Board finds to be in equipoise.  As such, resolving reasonable doubt in the Veteran's favor, and with consideration of the Veteran's employment history and her educational attainment, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude her from obtaining or retaining gainful employment.  Accordingly, the Board finds that a TDIU is warranted.


ORDER

A TDIU is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


